DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 11/12/2021.  Claims 1 and 3-20 remain pending in the application. Claims 1 and 19-20 are independent.

Drawings
Applicant's amendment to Drawings corrects some of previous objections; therefore, some of previous objections are withdrawn.  The remaining objections are shown below.
The drawings are objected to because ".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
Applicant's amendment to the title corrects previous objection; therefore, the previous objection is withdrawn.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.  Applicant's amendment to claims also raises the following new objections.
Claim 1, 8, 14, and 19-20 are objected to because of the following informalities:  
In Claim 1, lines 17-18, Claim 19, line 16, and Claim 20, line 18,  "the two or more targets" appears to be "the two or more selection targets";
In Claim 8, line 3, "two or more selection targets" appears to be "the two or more selection targets";
in .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, the previous rejections are withdrawn.  Applicant's amendment to claims also raises the following new rejections.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 19-20.
Claim 3-18 are rejected for fully incorporating the deficiency of their respective base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19-20 recite the limitation "detect/detecting the plurality of processing targets that are continuously selected on a basis of a continuous track of the user-specified position information that is presented, and when the plurality of selection targets are present and the continuous track overlaps with two or more selection targets of the plurality of selection targets, rearrange/rearranging the continuous track on one processing target of the plurality of processing targets selected from the two or more targets" in lines 11-18, 10-16, and 12-18 respectively, which rendering these claims 
Claims 3-18 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 8 recites the limitation "... select one processing target of the plurality of processing targets from the two or more selection targets ..." in lines 6-8, which rendering the claim indefinite because ".
Claim 9 recites the limitation "... the continuous track overlaps with the plurality of selection targets ..." in lines 5-6, which rendering the claim indefinite because "… the continuous track overlaps with two or more selection targets of the plurality of selection targets …" is also recited in its based claim and it is unclear whether "continuous track " overlaps  "the plurality of selection targets " or "two or more selection targets". Clarification is required.

Claim Rejections - 35 USC § 101
Applicant's amendment to Claim 20 corrects previous rejection; therefore, previous rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-7, 10-12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over FUSHMI (US 2013/0141011 A1, pub. on 06/06/2013), hereinafter FUSHMI in view of TAKASHI (JPH10-49700 A, published on 02/20/1998), hereinafter TAKASHI and Dehmeshki et al. ("ICE-Lasso: An Enhanced Form Of Lasso Selection", 2009 IEEE TIC-STH, published on 09/01/2009), hereinafter Dehmeshki.

Independent Claims 1 and 19-20
FUSHMI discloses an information processing apparatus (FUSHMI, 1 in FIG. 2/6/10; ¶ [0001]: an illumination system with a controller for controlling a plurality of lighting devices) comprising: 
a control unit (FUSHMI, 46/32/24 in FIG. 2/6/10: control unit) configured to execute a detection process of detecting, on a basis of user-specified position information in a space and target position information in the space, a plurality of processing targets that are  (FUSHMI, 44 in FIG. 2/6; 5 in FIG. 10; ¶¶ [0011]-[0012], [0051]-[0053], and [0057]:  the projection position acquiring unit 44/5 may be configured to recognize a position which is moved forward from the position of the remote controller detected by the remote controller position detecting unit 44a in the emission direction detected by the direction detecting unit 44c by the distance measured by the distance measuring unit 44d, as the projection position of the visible/laser light; the remote controller position detecting circuit 44a includes a memory that stores in advance the coordinates of a space in which the respective lighting devices are arranged, and the relationship between the space coordinates and the azimuth angle) (FUSHMI, S106-S113 in FIG. 3/7; ¶¶ [0067]-[0069], [0084]-[0085]: selecting a control target lighting device 2 based on the projection position information of laser light received by the receiving unit 31 and the information on the positions of the lighting devices 2 acquired in advance) (FUSHMI, FIG. 13; S106-S111, S401-S403, and S113 in FIG. 14; ¶¶ [0015] and [0116]-[0118]: when a locus of the projection position of the visible/laser light forms a closed curve, the lighting device selecting unit may select, as a control target, the lighting device existing within a space surrounded by the closed curve when seen from the remote controller; if the locus L1 of the projection position P1 of the laser light forms a closed curve, the control unit 32 of the control device 3 selects, as control and 
a batch operation process of executing a batch operation on the detected plurality of processing targets on a basis of processing policy information indicating a processing policy specified by the user for the detected plurality of processing targets (FUSHMI, S101-S103 in FIG. 2/14; S201-202 and S101-S103 in FIG. 7; ¶¶ [0039], [0044]-[0048], [0083], and [0099]: the remote controller 4 includes setting switches 41a to 41d for use in setting the light properties/parameters, such as a color temperature, a light amount and color saturation, and converting the on/off setting of laser light emission; target light properties of the control target lighting device 2 are set by the setting unit 41 of the remote controller 4; the setting switch 41a is configured to select one of the lighting devices 2 whose current property information is to be made valid) (FUSHMI, FIGS. 2/6/10, S114-S116 in FIG. 2/7/14; ¶¶ [0085]-[0086], [0089], [0100], and [0116]-[0118]: transmitting the property information (e.g., light properties/parameters set in steps of S101-S103 by a user using setting switches 41a-c of the remote controller 4) to the lighting devices 2 set/selected as the control targets; based on the property information received by the control target lighting devices 2, the control units 24 control the light source units 21; when the user sets the light properties by using the remote controller 4 and the control target lighting devices 2 are selected by a closed curve formed by the laser light emitted from the remote controller 4, the control target lighting devices 2 are controlled pursuant to the set light properties),
detect the plurality of processing targets that are  
	when the plurality of selection targets are present and the continuous track  encloses two or more selection targets of the plurality of selection targets,  renew information on one processing target of the plurality of processing targets selected from the two or more selection targets (see also 112 (a)/(b) rejections) (FUSHMI, FIG. 13; S106-S111, S401-S403, and S113 in FIG. 14; ¶¶ [0015] and [0116]-[0118]: when a locus of the projection position of the visible/laser light forms a closed curve, the lighting device selecting unit may select, as a control target, the lighting device existing within a space surrounded by the closed curve when seen from the remote controller; if the locus L1 of the projection position P1 of the laser light forms a closed curve, the control unit 32 of the control device 3 selects, as control targets, the lighting devices 2 existing within a space surrounded by the closed curve when seen from the remote controller 4, and the control unit 32 renews the information on the space surrounded by the closed curve when seen from the remote controller 4 on the selected lighting devices 2D, 2E, and 2F to be processed).
FUSHMI further discloses a processor, and a program causing a computer to function as a control unit (FUSHMI, 46/32/24 in FIG. 2/7/10; ¶¶ [0064], [0068], and [0080]: the control unit 46/32/24 can be formed of a control circuit including a micro-processor for executing various kinds of operations and a memory for storing a variety of information referred to in the operations).
	FUSHMI also discloses to control the lighting devices 2A, 2B, 2E, and 2H/F as control targets in a chronological order when a so-called drag operation is performed by 
FUSHMI fails to explicitly disclose wherein (1) a plurality of processing targets that are continuously selected by a user from a plurality of selection targets within the space; (2) when the continuous track overlaps with two or more selection targets of the plurality of selection targets, rearrange the continuous track on one processing target of the plurality of processing targets selected from the two or more selection targets.
	TAKASHI teaches a system and a method for applying command on objects at distance positions (TAKASHI, ABSTRACT; ¶ [0005]), wherein (1) a plurality of processing targets that are continuously selected by a user from a plurality of selection targets within the space (TAKASHI, S204-S208 in FIG. 2; FIG. 3; S504-S506 and S508-S510 in FIGS. 5-6; ¶¶ [0012]-[0013], [0029]-[0032], [0044]-[0046], and [0049]: a stroke input (drag with the pen) is started from an arbitrary point, and an input such as a "x" (crossed point) gesture or a small "○" (e.g., 11a) is performed on an object 11 to be selected, so that the object 11 is set to a selected state; by continuing the stroke input and performing the same operation (draws a "x" (crossed point) gesture or a small figure such as "○", e.g., 13a) on a next object 13 to be selected so that the object 13 is also selected; the objects 11 and 13 are continuously selected by a stroke input dragging by a pen with a small "○" performed on these objects); (2) when the continuous track overlaps with two or more selection targets of the plurality of selection targets,  renew the information on one processing target of the plurality of processing targets selected from the two or more selection targets  (see also 112 (a)/(b) rejections) (TAKASHI, S204-S208 in FIG. 2; FIG. 3; S504-
FUSHMI and TAKASHI are analogous art because they are from the same field of endeavor, a system and a method for applying command on objects at distance positions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of TAKASHI to FUSHMI, wherein (1) a plurality of processing targets that are continuously selected by a user from a plurality of selection targets within the space; (2) when the continuous track overlaps with two or more selection targets of the plurality of selection targets, .  Motivation for doing so would provide the.
FUSHMI in view of TAKASHI fails to explicitly disclose wherein rearrange the continuous track on one processing target of the plurality of processing targets selected from the two or more selection targets.
Dehmeshki discloses a system and a method for selecting a group of objects in GUI for operations (Dehmeshki, 1st paragraph in Section I at Page 630), wherein rearrange the continuous track on one processing target of the plurality of processing targets selected from the two or more selection targets (see also 112 (a)/(b) rejections) (Dehmeshki, FIG. 4; 1st paragraph in Section II-C of Page 632: while the user is drawing a lasso, the system infers the target cluster and visualizes it via a temporarily overlaid loop (called an ICE-Path) on the target cluster; if the user draws a pigtail gesture, the suggested cluster is selected, and the ICE-Path becomes a permanent solid loop called ICE-Loop on the target cluster; i.e., the continuous track is rearranged on one target cluster selected from a plurality of target clusters after the final selection target cluster is confirmed).
FUSHMI in view of TAKASHI and Dehmeshki are analogous art because they are from the same field of endeavor, a system and a method for selecting a group of objects in GUI for operations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Dehmeshki  to FUSHMI in view of TAKASHI, wherein rearrange the continuous track on one processing target of the plurality of processing targets selected from the two or more selection targets.  Motivation for doing so would facilitate the .

Claim 3
FUSHMI in view of TAKASHI and Dehmeshki discloses all the elements as stated in Claim 1 and further discloses wherein the control unit is further configured to set, as a target range of the batch operation process, a range from a first position of the user-specified position information where it is detected that a shape indicated by the user-specified position information that is continuously acquired is a first shape indicating to start detection of the track, to a second position of the user-specified position information where it is detected that the shape indicated by the user-specified position information that is continuously acquired is a second shape indicating to end the detection of the track (TAKASHI, S204-S208 in FIG. 2; FIG. 3; S504-S506 and S508-S510 in FIGS. 5-6; ¶¶ [0012]-[0013], [0029]-[0032], [0044]-[0046], and [0049]: a shape detecting means for detecting a plurality of partial specific shapes from a stroke during pen input; when a specific shape is detected by the shape detecting means, a determining means for determining whether an object is present at the detected position; and when the determining means determines that an object is present at the detecting position of the specific shape, selection state setting means for setting the object in a selected state; target objects are continuously selected from the first object 11 located at the position of the first small "○" 11a or the first crossed point detected to the last object 13 located at the position of the last small "○" 13a or the last crossed st paragraph in Section II-C of Page 632: selection is started from drawing a lasso and ended with a pigtail gesture).

Claim 4
FUSHMI in view of TAKASHI and Dehmeshki discloses all the elements as stated in Claim 1 and further discloses wherein the control unit is further configured to start detection of the continuous track from a position of the user-specified position information where it is detected that a shape indicated by the user-specified position information that is continuously acquired is a third shape indicating to detect the processing target (TAKASHI, S204-S208 in FIG. 2; FIG. 3; S504-S506 and S508-S510 in FIGS. 5-6; ¶¶ [0012]-[0013], [0029]-[0032], [0044]-[0046], and [0049]: a stroke input (drag with the pen) is started from an arbitrary point, and an input such as a "x" (crossed point) gesture or a small "○" (e.g., 11a) is performed on an object 11 to be selected, so that the object 11 is set to a selected state; by continuing the stroke input and performing the same operation (draws a "x" (crossed point) gesture or a small figure such as "○", e.g., 13a) on a next object 13 to be selected so that the object 13 is also selected) (Dehmeshki, FIG. 4; 1st paragraph in Section II-C of Page 632: final selection cluster is confirmed with a pigtail gesture).

Claim 5
FUSHMI in view of TAKASHI and Dehmeshki discloses all the elements as stated in Claim 1 and further discloses wherein the control unit is further configured to determine whether or not the plurality of selection targets are selected as the processing targets on a basis of whether or not at least a part of a shape of the continuous track indicating to detect the processing targets is formed on the plurality of selection targets (TAKASHI, S204-S208 in FIG. 2; FIG. 3; S504-S506 and S508-S510 in FIGS. 5-6; ¶¶ [0012]-[0013], [0029]-[0032], [0044]-[0046], and [0049]: a stroke input (drag with the pen) is started from an arbitrary point, and an input such as a "x" (crossed point) gesture or a small "○" (e.g., 11a) is performed on an object 11 to be selected, so that the object 11 is set to a selected state; by continuing the stroke input and performing the same operation (draws a "x" (crossed point) gesture or a small figure such as "○", e.g., 13a) on a next object 13 to be selected so that the object 13 is also selected).  

Claim 6
FUSHMI in view of TAKASHI and Dehmeshki discloses all the elements as stated in Claim 5 and further discloses wherein when the shape of the continuous track indicating to detect the processing targets and the plurality of selection targets partially overlap, the control unit is further configured to determine whether or not the plurality of selection targets are selected as the processing targets on a basis of whether or not a barycenter of the shape of the continuous track indicating to detect the processing targets is present on the plurality of selection targets (TAKASHI, FIG. 3: the objects 11 and 13 are continuously selected by a stroke input dragging by a pen with a center of circle "○" performed on these objects).

Claim 7
FUSHMI in view of TAKASHI and Dehmeshki discloses all the elements as stated in Claim 5 and further discloses wherein when the shape of the continuous track indicating to detect the processing targets and the plurality of selection targets partially overlap, the control unit is further configured to determine whether or not the plurality of selection targets are selected as the processing targets on a basis of an area of a portion of the overlap (FUSHMI, FIG. 13; S106-S111, S401-S403, and S113 in FIG. 14; ¶¶ [0015] and [0116]-[0118]: when a locus of the projection position of the visible/laser light forms a closed curve, the lighting device selecting unit may select, as a control target, the lighting device existing within a space surrounded by the closed curve when seen from the remote controller; if the locus L1 of the projection position P1 of the laser light forms a closed curve, the control unit 32 of the control device 3 selects, as control targets, the lighting devices 2 existing within a space surrounded by the closed curve when seen from the remote controller 4) (FUSHMI, FIG. 11/16; S301-304 in FIG. 12; ¶¶ [0108]-[0111]: the control unit 32 of the control device 3 selects, as control targets, the lighting devices 2 existing within a selection area A1 determined on the basis of the projection position P1 of the laser light; the selection area A1 is a three-dimensionally widening area having, e.g., a spherical shape; the lighting devices 2 are formed of hanging type lighting devices 2I to 2K and a desktop type lighting device 2L in place of the lighting devices 2C to 2.H, wherein the selection area A1 can be enlarged or reduced by the setting switch 41a-b; hanging type lighting devices 2I to 2K is partially overlap with one of selection area A1 in FIG. 11; desktop type lighting device 2L is 

Claim 10
FUSHMI in view of TAKASHI and Dehmeshki discloses all the elements as stated in Claim 1 and further discloses wherein the control unit is further configured to exclude, among the plurality of selection targets, a selection target for which a process to be executed on a basis of the processing policy is not set from the plurality of selection targets (TAKASHI, FIG. 9; ¶¶ [0062]-[0063]: a command corresponding to the gesture is not executed on the object 63 even if the stroke input on the object 63 is recognized as a gesture and the hot point is on the object 63 when the object 63 is not the same color selected by the color palette as the selected state).
Motivation for doing so would allow users to easily and accurately specify an operation target object even when the objects are close to or overlap with each other without worrying about a slight shift of the hot point (TAKASHI, ¶¶ [0011], [0064], and [0075])

Claim 11
FUSHMI in view of TAKASHI and Dehmeshki discloses all the elements as stated in Claim 1 and further discloses wherein the control unit is further configured to execute the batch operation process on a basis of an operation of the user indicating the processing policy information detected before starting or after ending of a recording of the track (FUSHMI, S101-S103 in FIG. 2/14; S201-202 and S101-S103 in FIG. 7; 

Claim 12
FUSHMI in view of TAKASHI and Dehmeshki discloses all the elements as stated in Claim 11 and further discloses wherein the control unit is further configured to transmit a request regarding the batch operation process to each processing target of the plurality of processing targets via communication (FUSHMI, FIGS. 2/6/10, S101-S103 in FIG. 2/14; S201-202 and S101-S103 in FIG. 7; S114-S116 in FIG. 2/7/14; ¶¶ [0039], [0044]-[0048], [0083], [0085]-[0086], [0089], [0099]-[0100], and [0116]-[0118]: the transmitting unit 33 of the control device 3 transmitting the property information (e.g., light properties/parameters, such as a color temperature, a light amount and color saturation, set in steps of S101-S103 by a user using setting switches 41a-c of the remote controller 4) to the lighting devices 2 set/selected as the control targets; based on the property information received by the control target lighting devices 2, the control units 24 control the light source units 21; when the user sets the light properties by using the remote controller 4 and the control target lighting devices 2 are selected by a closed curve formed by the laser light emitted from the remote controller 4, the control target lighting devices 2 are controlled pursuant to the set light properties).  

Claim 16
FUSHMI in view of TAKASHI and Dehmeshki discloses all the elements as stated in Claim 11 and further discloses wherein when the batch operation process is an operation process of causing each processing target of the plurality of processing targets to perform a same operation, the control unit is further configured to cause each processing target of the plurality of processing targets to collectively execute the operating process specified by the user (FUSHMI, FIG. 13; S106-S111, S401-S403, and S113 in FIG. 14; ¶¶ [0015] and [0116]-[0118]: when a locus of the projection position of the visible/laser light forms a closed curve, the lighting device selecting unit may select, as a control target, the lighting device existing within a space surrounded by the closed curve when seen from the remote controller; if the locus L1 of the projection position P1 of the laser light forms a closed curve, the control unit 32 of the control device 3 selects, as control targets, the lighting devices 2 existing within a space surrounded by the closed curve when seen from the remote controller 4) (FUSHMI, FIGS. 2/6/10, S101-S103 in FIG. 2/14; S201-202 and S101-S103 in FIG. 7; S114-S116 in FIG. 2/7/14; ¶¶ [0039], [0044]-[0048], [0083], [0085]-[0086], [0089], [0099]-[0100], and [0116]-[0118]: the transmitting unit 33 of the control device 3 transmitting the property information (e.g., light properties/parameters, such as a color temperature, a light amount and color saturation, set in steps of S101-S103 by a user using setting switches 41a-c of the remote controller 4) to the lighting devices 2 set/selected as the control targets; based on the property information received by the control target lighting devices 2, the control units 24 control the light source units 21; when the user sets the light properties by using the remote controller 4 and the control target lighting devices 2 are selected by a closed curve formed by the laser light emitted from the remote controller 4, the control target lighting devices 2 are controlled pursuant to the set light properties).  

Claim 18
FUSHMI in view of TAKASHI and Dehmeshki discloses all the elements as stated in Claim 1 and further discloses wherein the plurality of selection targets are real objects that actually exists in the space or virtual objects projected by a projection device in the space (FUSHMI, 2A-2H in FIGS. 4A-D and 8A-D; 2A-B and 2I-2L in FIG. 11; 2A-2F in FIG. 13: the lighting devices 2 located at ceiling, floor surface, or desktop are target devices to be selected as control targets).  

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over FUSHMI in view of TAKASHI and Dehmeshki as applied to Claim 1 above, and further in view of Kritt et al. (US 2015/0293586 A1, published on 10/15/2015), hereinafter Kritt.

Claim 8
FUSHMI in view of TAKASHI and Dehmeshki discloses all the elements as stated in Claim 1 except being silent on wherein when the two or more selection targets from the plurality of selection targets are present on a straight line connecting a position of an operation object and a position of the user-specified position information, the control unit is further configured to select one processing target of the plurality of processing targets from the two or more selection targets on a basis of a line of sight of the user.
Kritt teaches a system and a method allowing a user to select an object for processing (Kritt, ¶ [0014]), wherein when the two or more selection targets from the plurality of selection targets are present on a straight line connecting a position of an operation object and a position of the user-specified position information, the control unit is further configured to select one processing target of the plurality of processing targets from the two or more selection targets on a basis of a line of sight of the user (Kritt, FIG. 1; 260 and 265 in FIG. 2; ¶¶ [0016]-[0019] and [0027]-[0028]: the source of the auxiliary pointer direction indicator 120/122 is an auxiliary pointer entered into the field of view, such as the user's finger or an object in the users hand, and the auxiliary pointer direction may be extrapolated from the image of the auxiliary point, wherein the auxiliary pointer direction indicator 120/122 is a representation of the auxiliary pointer direction of the auxiliary pointer that is displayed on the transparent display screen 105; the gaze direction indicator 110/112 is a representation of the user's eye gaze direction that is displayed on the transparent display screen 105; the object at the intersection of the eye gaze direction indicator and the auxiliary pointer direction indicator may be selected by the computing system at 265 for a variety of further processing activities so that the user is provided with the ability to distinguish between Building C and Building B or between Building A and Building D, which are both in the user's line of sight and/or the auxiliary pointer direction).
FUSHMI in view of TAKASHI and Kritt are analogous art because they are from the same field of endeavor, a system and a method allowing a user to select an object for processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kritt to FUSHMI in view of TAKASH, wherein when the two or more selection targets from the plurality of selection targets are present on a .  Motivation for doing so would allow users to easily select an object of interest when the objects of interest are close together and at a great distance from the user (Kritt, ¶ [0014]).

Claim 9
FUSHMI in view of TAKASHI, Dehmeshki, and Kritt discloses all the elements as stated in Claim 8 and further discloses wherein the two or more selection targets are present on the straight line connecting the position of the operation object and the position of the user-specified position information, and the continuous track overlaps with the plurality of selection targets (FUSHMI, FIGS. 4A-D and 8A-D: ¶¶ [0088]-[0093]: select the lighting devices 2A, 2B, 2E, and 2H/F as control targets in a chronological order when a so-called drag operation is performed by pointing the laser light to the lighting device 2A, 2B, 2E, and 2H/F one by one in sequence) (TAKASHI, S204-S208 in FIG. 2; FIG. 3; S504-S506 and S508-S510 in FIGS. 5-6; ¶¶ [0012]-[0013], [0029]-[0032], [0044]-[0046], and [0049]: a stroke input (drag with the pen) is started from an arbitrary point, and an input such as a "x" (crossed point) gesture or a small "○" (e.g., 11a) is performed on an object 11 to be selected, so that the object 11 is set to a selected state; by continuing the stroke input and performing the same operation (draws a "x" (crossed point) gesture or a small figure such as "○", e.g., 13a) on a next object 13 to be selected so that the object 13 is also selected) (Kritt, FIG. 1; ¶¶ [0016]-
the control unit is further configured to rearrange the track on one of the processing targets selected from the plurality of the selection targets (Dehmeshki, FIG. 4; 1st paragraph in Section II-C of Page 632: while the user is drawing a lasso, the system infers the target cluster and visualizes it via a temporarily overlaid loop (called an ICE-Path) on the target cluster; if the user draws a pigtail gesture, the suggested cluster is selected, and the ICE-Path becomes a permanent solid loop called ICE-Loop on the target cluster; i.e., the continuous track is rearranged on one target cluster selected from a plurality of target clusters after the final selection target cluster is confirmed).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over FUSHMI in view of TAKASHI and Dehmeshki as applied to Claim 11 above, and further in view of Hoshino et al. (US 2003/0007104A1, published on 01/09/2003), hereinafter Hoshino.

Claim 13
FUSHMI in view of TAKASHI and Dehmeshki discloses all the elements as stated in Claim 11 and further discloses the notification unit 43 notifies a user of the acquired light properties (S102), wherein the notification unit 43 is formed of a display for notifying a user of the set light properties/parameters or the adjusted content (FUSHMI, S102 in FIG. 2/7/12; ¶¶ [0083], [0040], [0045], and [0049])
	FUSHMI in view of TAKASHI and Dehmeshki fails to explicitly disclose wherein when the batch operation process is a display process of displaying processing target information regarding each processing target of the plurality of processing targets, the control unit is further configured to acquire the processing target information and cause a projection device to collectively project a plurality of pieces of the acquired processing target information to a position specified by the user. 
	Hoshino teaches a system and a method for remotely controlling a plurality of objects (Hoshino, ¶ [0001]), wherein when the batch operation process is a display process of displaying processing target information regarding each processing target of the plurality of processing targets, the control unit is further configured to acquire the processing target information and cause a projection device to collectively project a plurality of pieces of the acquired processing target information to a position specified by the user (Hoshino, 22 in FIGS. 16A-G; ¶¶ [0017] and [0117]-[0118]: by proper remote control operations on the commander, to display an operation panel 22, by the projector 2 in FIG. 1, for the air conditioner 10 within the field of view or within the controllable range near the air conditioner 10 so that the air conditioner 10 can be remotely controlled on the operation panel) (Hoshino, ¶¶ [0019] and [0127]: make a certain 
FUSHMI in view of TAKASHI and Hoshino are analogous art because they are from the same field of endeavor, a system and a method for remotely controlling a plurality of objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply 

Claim 14
FUSHMI in view of TAKASHI, Dehmeshki, and Hoshino discloses all the elements as stated in Claim 13 and further discloses wherein when the user has not specified the position to display the plurality of pieces of the processing target information, the control unit is further configured to determine a location to display each processing target information of the plurality of pieces of the processing target information on a basis of content of each processing target information of the plurality of pieces of the processing target information, and cause the projection device to project the processing target information corresponding to each of the determined locations (Hoshino, 22 in FIGS. 16A-G; ¶¶ [0017] and [0117]-[0118]: by proper remote control operations on the commander, to display an operation panel 22, by the projector 2 in FIG. 1, for the air conditioner 10 within the field of view or within the controllable range near the air conditioner 10 so that the air conditioner 10 can be remotely controlled on .  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over FUSHMI in view of TAKASHI, Dehmeshki, and Hoshino as applied to Claim 13 above, and further in view of Lee et al. (US 2010/0265196A1, published on 10/21/2010), hereinafter Lee.

Claim 15
FUSHMI in view of TAKASHI, Dehmeshki, and Hoshino discloses all the elements as stated in Claim 13 and further discloses wherein the control unit is further configured to change the processing targets  (TAKASHI, FIG. 4; ¶¶ [0034]-[0039]: detecting whether or not the pen has been moved on an object to be selected for a certain period of time or more, and set the object as a selected state accordingly).
FUSHMI in view of TAKASHI, Dehmeshki, and Hoshino fails to explicitly disclose wherein the control unit is further configured to change the processing target information to be projected by the projection device according to a time during which the user- specified position information moves on the processing target.  
wherein the control unit is further configured to change the processing target information to be projected by the projection device according to a time during which the user- specified position information moves on the processing target (Lee, ¶¶ [0031] and [0037]: the layout change mode can be activated by the touch signal generated over a preset time in a specific content among one or more content displayed on screen; ¶¶ [0034] and [0038]-[0039]; in the layout change mode, one or more content can be rearranged in three dimensions according to locus corresponding to user's gesture; FIGS. 3 and 4(a)-(b); ¶ [0042]: the controller can sense that touch signal is inputted to a specific content 401; if touch signal is sensed over a preset time period, the controller can arrange and display other content behind the specific content 403 in sequence)
 FUSHMI in view of TAKASHI, Dehmeshki, and Hoshino and Lee are analogous art because they are from the same field of endeavor, a system and a method for displaying content according to a user's input.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Lee to  FUSHMI in view of TAKASHI, Dehmeshki, and Hoshino,  wherein the control unit is further configured to change the processing target information to be projected by the projection device according to a time during which the user- specified position information moves on the processing target.  Motivation for doing so would enhance use convenienc.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over FUSHMI in view of TAKASHI and Dehmeshki as applied to Claim 1 above, and further in view of Chihara et al. (US 2013/0215022 A1, published on 08/22/2013), hereinafter Chihara.

Claim 17
FUSHMI in view of TAKASHI and Dehmeshki discloses all the elements as stated in Claim 1 and further discloses except failing to explicitly disclose wherein a first shape of the continuous track indicating that the user has selected a processing target is different from a second shape of the continuous track indicating the processing policy.
Chihara teaches a system and a method related to information processing (Chihara, ¶ [0002]), wherein a first shape of the continuous track indicating that the user has selected a processing target is different from a second shape of the continuous track indicating the processing policy (Chihara, FIG. 2; ¶¶ [0073]-[0075]: the locus determination unit 11 determines whether an input locus input by the user is a locus input to select objects (first locus) or a locus input to designate a process for the selected objects (second locus); the object selection unit 12 selects an object corresponding to an input locus based on the display positions of the input locus and object when the locus determination unit 11 determines that the input locus is the first locus; the process execution unit 13 executes a process corresponding to an input locus for an object selected by the object selection unit 12 when the locus determination unit 11 determines that the input locus is the second locus; FIG. 5; FIGS. 3 and 11; ¶¶ [0079]-[0081], [0088]-[0090], [0108], and [0111]-[0114]: the number of print sheets 
FUSHMI in view of TAKASHI and Dehmeshki and Chihara are analogous art because they are from the same field of endeavor, a system and a method related to information processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Chihara to  FUSHMI in view of TAKASHI and Dehmeshki,  wherein a first shape of the continuous track indicating that the user has selected a processing target .  Motivation for doing so would improve.

Response to Arguments
Applicant’s arguments filed on 11/12/2021 with respect to Claims 1 and 19-20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175